RECEIVED

MAY 15 2019 UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
WESTERN DISTRICT OF LOUISIANA ALEXANDRIA DIVISION

ALEXANDRIA, LOUISIANA
DANIEL DANTE McMORRIS, CIVIL ACTION NO. 1:19-CV-291-P
Petitioner
VERSUS JUDGE DEE D. DRELL
WARDEN, MAGISTRATE JUDGE PEREZ-MONTES
Respondent

JUDGMENT

For the reasons stated in the Report and Recommendation of the Magistrate
Judge previously filed herein (Doc. 6), and after a de novo review of the record
including the objection filed by Petitioner, and having determined that the findings
and recommendation are correct under the applicable law;

IT IS ORDERED that the § 2241 Petition is hereby DENIED and DISMISSED
WITH PREJUDICE.

Wks
THUS DONE AND SIGNED at Alexandria, Louisiana, this Jf ‘day of

May , 2019.

 

   

DEE D. DRELL
UNITED STATES DISTRICT JUDGE

 
